                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


The ESTATE of SYLVILLE K. SMITH, by
Personal Representative Mildred Haynes,
Patrick Smith, and Mildred Haynes, on
her own behalf,
                   Plaintiffs,
      v.                                                  Case No. 17-cv-862

CITY OF MILWAUKEE, WISCONSIN and
DOMINIQUE HEAGGAN-BROWN,
               Defendants.


                                           ORDER

       On August 19, 2020, the court held a status conference in the above-captioned

case for the purpose of setting this matter for trial.

       IT IS ORDERED that:

       1.      Motions in limine shall be filed on or before November 2, 2020. Response

briefs shall be filed on or before November 9, 2020. Reply briefs, if any, shall be filed

on or before November 16, 2020.

       2.      a.     On November 30, 2020 at 1:10 p.m., a final pretrial conference will

be held in Room 364 of the United States Courthouse, 517 East Wisconsin Avenue,

Milwaukee, Wisconsin, pursuant to Civil L.R. 16(b).

               b.     All parties shall prepare and file pretrial reports in the form set forth

in Civil L.R. 16(c) on or before November 23, 2020. The attorney who will try the case

must sign the report. Sanctions, which may include the dismissal of claims and

defenses, may be imposed if a pretrial report is not filed.




            Case 2:17-cv-00862-LA Filed 09/24/20 Page 1 of 2 Document 75
      Each proposed instruction on the substantive issues shall be submitted on a

separate page, with its source clearly noted at the bottom.

      3.      Counsel are expected to arrive at stipulations that will save time during the

trial. Such stipulations must include stipulated admissibility of all exhibits upon which

agreement is possible.

      4.      This case will be called for trial on December 14, 2020 at 8:30 a.m.

      SO ORDERED at Milwaukee, Wisconsin, this 24th day of September, 2020.



                                  s/Lynn Adelman__
                                  LYNN ADELMAN
                                  District Judge




           Case 2:17-cv-00862-LA Filed 09/24/20 Page 2 of 2 Document 75
